Citation Nr: 1517316	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2013.  A transcript of his hearing has been associated with the record.

The issue of entitlement to special monthly compensation for loss of use of the feet was raised during the Veteran's October 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for below the knee amputation of the left leg, evaluated as 40 percent disabling; shrapnel fragment wound of the left thigh with metallic foreign bodies and knee involvement, evaluated as 40 percent disabling; splenectomy, evaluated as 30 percent disabling; shrapnel fragment wound of the right thigh with metallic foreign bodies and neuropathy of the lateral cutaneous nerve, evaluated as 20 percent disabling; shrapnel fragment found of the right leg with retained foreign bodies, evaluated as 10 percent disabling; abdominal scar with retained foreign bodies, evaluated as 10 percent disabling; Achilles tendonitis of the right ankle, evaluated as 10 percent disabling; various scars, evaluated as noncompensably disabling; and bilateral hearing loss disability, evaluated as noncompensably disabling.  His combined evaluation for compensation is 90 percent.

2.  The Veteran is rendered unemployable as the result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a)(2014).
The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
 
Moore, 1 Vet. App. at 359 (citing Timmerman  at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In this case, the Board finds that the criteria for a TDIU have been met.  As noted above, the Veteran is in receipt of service connection for below the knee amputation of the left leg, evaluated as 40 percent disabling; shrapnel fragment wound of the left thigh with metallic foreign bodies and knee involvement, evaluated as 40 percent disabling; splenectomy, evaluated as 30 percent disabling; shrapnel fragment wound of the right thigh with metallic foreign bodies and neuropathy of the lateral cutaneous nerve, evaluated as 20 percent disabling; shrapnel fragment found of the right leg with retained foreign bodies, evaluated as 10 percent disabling; abdominal scar with retained foreign bodies, evaluated as 10 percent disabling; Achilles tendonitis of the right ankle, evaluated as 10 percent disabling; various scars, evaluated as noncompensably disabling; and bilateral hearing loss disability, evaluated as noncompensably disabling.  His combined evaluation for compensation is 90 percent.  He therefore meets the schedular criteria.

On VA muscles examination in September 2011, the Veteran reported that he retired in 2004, and had been a production coordinator at Wyeth Laboratories.  He stated that when he was working, he had difficulty due to lack of handicapped access and fatigue of his leg.  

In January 2012, a VA examiner concluded that the Veteran could do light work including sitting up to two hours per day and standing or walking up to six hours per day.  He indicated that the Veteran was able to lift up to 20 pounds occasionally, and up to 10 pounds frequently.  At that time, the Veteran asserted that he was unemployable due to a right foot condition, and that he was waiting on the RO to make a determination in that claim.

During VA joints examination in August 2012, the Veteran related that he sought a TDIU as the result of limited mobility due to chronic discomfort in the left leg stump when using his prosthesis and persistent pain in the right foot and ankle with weight bearing.  The examiner concluded that the Veteran was restricted with ambulation using his prosthesis and that the disability rendered him unable to obtain physical employment except for sedentary employment such as job positions that did not require mobility or those that would allow wheelchair use to perform his duties.

A VA podiatry examination was also conducted in August 2012.  The Veteran reported that he was forced into retirement, and that for the last nine years of the job he could not stand and walk, but had to utilize a wheelchair to do his job.  The examiner concluded that the Veteran was completely unable to perform physical employment due to pain, fatigue, and being unbalanced resulting from his left limb loss.  He indicated that there were no restrictions on sedentary employment.

During his October 2013 hearing, the Veteran described his combat injuries.  He indicated that he had retired from Wyeth Laboratories in 2004 when his position was eliminated and he was forced into retirement.  He noted that during that time, he worked as a film stripper, a graphic artist, and a production coordinator.  He related that he had a high school education.  He stated that he started using a wheelchair in 1995.  He indicated that he could hold 10 pounds, but was not sure he could lift that amount.  He described walking as very difficult due to pain in his remaining leg.  He testified that he sometimes missed work due to problems with his left leg stump.  With respect to the possibility of performing sedentary employment, the Veteran argued that few jobs allowed constant sitting.  He noted that he had spoken with different potential employers and that they had mentioned limited access to handicapped facilities.  He also noted that remaining in his wheelchair was very uncomfortable.  

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted.  In reaching this conclusion, the Board has considered the opinions by medical providers indicating that sedentary employment is possible.  The Veteran, however, has argued that any walking is difficult due to pain in his stump and his remaining leg, and that handicap access is a concern when he uses his wheelchair.  Notably, he has stated that he began to use a wheelchair in 1995 due to pain in his right leg.  He has described the difficulty he has walking and the discomfort he experiences when remaining in his wheelchair, especially with his prosthesis attached.  In sum, the Veteran has credibly described the difficulty he would have in a work setting, to include sedentary employment.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


